1677723 ¿ 72623

NUMERO: 12500 KARDEX: 95703 po
MINUTA: 11974

CESION DE POSICION CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EL LOTE Z-38
QUE CELEBRAN DE UNA PARTE:
PERUPETRO S.A,
Y DB LA OTRA PARTE:
VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, SUCURSAL DEL PERÚ

-

KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ

Í
VIETNAM AMERICAN EXPLORATIÓN COMPANY L.L.C
KAROON GAS AUSTRALIA LTD.

Y EL BANCO CENTRAL DE RESERVA DEL PERÚ
N

(

FARMA RARA AAA ARA AAA

AAAARA RA RR RARA

anrrraaras
CIUDAD DE LIMA, A LOS DIECISIETE DÍAS DEL MES DE NOVIEMBRE DEL AÑO
Bos MID OCHO, YO: RICARDO FERNANDINI BARREDA, ABOGADO, NOTARIO DE ESTA
TITAL; N EXTIENDO LA. PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE
CON LO DISPUESTO POR LOS ARTICULOS 27 Y 54, INCISO H DEL
A A
an ooleoonesmso==== COMPARECEN ooccooocccamemmsnasanesos
PERUPETRO 5.A. CON REGISTRO MÚNICO DE CONTRIBUYENTE N* 20196785044, CON
DOMICILIO EW AVENIDA LUIS ALDANA N* 320, SAN BORJA, LIMA, DEBIDAMENTE
L REPRESENTADO POR SU GERENTE GENERAL (e) SEÑOR JOSE ANTONIO COZ CALDEROM,
QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE PROFESIÓN: INGENIERO;
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 07912299,
SUFRAGANTE ELECTORAL, AUTORIZADO CONFORME AL PODER INSCRITO EN EL ASIENTO
E mero C00046--—DE LA PARTIDA: ELECTRONICA N" 00259837 DEL REGISTROS "DE PERSONAS
- JURÍDICAS DE LIMA Y DE CONFORMIDAD CON EL ACUERDO DE DIRECTORIO DE
PERUPETRO N* 075-2008 DE FECHA 25 DE JUNIO DEL 2008 Y DEL DECRETO SUPREMO
N* 052-2008-EM PUBLICADO EL 03 DE OCTUBRE DEL 2008, LOS MISMOS QUE CORREN
INSERTOS EN LA PRESENTE ESCRITURA,
Y DE LA OTRA PARTE; =========

eco

JM». qa

VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, SUCURSAL DEL PERÚ, CON REGISTRO
ÚNICO DE CONTRIBUYENTES N”* 205141896031, CON DOMICILIO EN J.ARIAS ARAGUEZ
250, SAN ANTONIO, MIRAFLORES, LIMA, INSCRITA ÉN LA PARTIDA N* 11916634 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00001 "DE LA PARTIDA
ELECTRONICA N" 11919682 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL
REGISTRO PUBLICO DE HIDROCARBUROS. DEBIDAMENTE REPRESENTADA POR SU
APODERADO SEÑOR GERMAN BARRIOS FERMANDEZ-CONCHA, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, ESTADO CIVIL: CASADO, PROFESION: ABOGADO; DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08774403 SUFRAGANTE
ELECTORAL, AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA
PARTIDA ELECTRONICA N* 11916634, DEL REGISTRO DE PERSONAS JURÍDICAS DE

LIMA; esco Ss

KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ, CON REGISTRO ÚNICO DE
CONTRIBUYENTES N” 20519425662, CON DOMICILIO EN J. ARIAS ARAGUEZ 250, SAN
ANTONIO, MIRAFLORES, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRONICA N* 12159103 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL
ASIENTO A0001 DE LA PARTIDA ELECTRONICA N* 12161199 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS,
DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR GERMAN BARRIOS FERNANDEZ-
CONCHA, CON GENERALES DE LEY YA MENCIONADOS, AUTORIZADO SEGÚN PODER
INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA ELECTRONICA N* 12159103, DBL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA; ===e=====eesmssse==esesse=========2
CON LA INTERVENCIÓN:
VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, CON DOMICILIO EN 8235 DOUGLAS
AVE, STE 800, LB 78 DALLAS, TX 75225 ESTADOS UNIDOS DE NORTEAMERICA,
DEBIDAMENTE REPRESENTADA POR EL SEÑOR GERMAN BARRIOS FERNANDEZ-CONCHA, CON
GENERALES DE LEY YA MENCIONADOS, AUTORIZADO SEGÚN PODER INSCRITO EN EL
ASIENTO A00001 DE LA PARTIDA N* 11916634 DEL REGISTRO DE PERSONAS JURÍDICAS
HIDROCARBUROS DE REGISTRO PUBLICOS DE LIMA; KAROON GAS AUSTRALIA LTD. CON
DOMICILIO EN OFFICE 7*,34-38 LOCHIEL AVE, MT MARTHA, VICTORIA, AUSTRALIA
3934, PO BOX 469 MT MARTHA VICTORIA, AUSTRALIA 3934 DEBIDAMENTE
REPRESENTADA POR SU APODERADO SEÑOR GERMAN BARRIOS FERNANDEZ-CONCHA, CÓN
GENERALES DE LEY YA MENCIONADOS, AUTORIZADO SEGÚN PODER INSCRITO EN EL
ASIENDO A00001 DE LA PARTIDA ELECTRONICA N* 12136862 DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA. e
Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON REGISTRO ÚNICO DE CONTRIBUYENTE
N" 20122476309, CON DOMICILIO EN JR. ANTONIO MIRO QUESADA N" 441, LIMA,
REPRESENTADO POR SU GERENTE GENERAL RENZO GUILLERMO ROSSINI MIÑAN, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DÉ ESTADO CIVIL CASADO; DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE

pare

SERIEBN" 1677724 .* 72624

NTIDAD N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE
ORIO N* 4053 DE FECHA 14 DE OCTUBRE DE 2004 Y POR SU GERENTE JURÍDICO
MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO; DE PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIFICADO CON
DNI N*10275927, SUFRAGANTE ELECTORAL NOMBRADO POR ACUERDO DE DIRECTORIO N*
4128 DE FECHA 22 DE DICIEMBRE DE 2005, AUTORIZADOS POR ACTA N* 4250 LA
MISMA QUE CORRE INSCRITA EN EL ASIENTO C00059 DE LA PARTIDA N* 11014549
DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, E IGUALMENTE AUTORIZADOS
CONFORME CONSTA DE LA COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO N”
067-2008-BCRP, DE FECHA 11- DE JULIO DE 2008, QUE SE INSERTAN EN LA PRESENTE
ESCRITURA PÚBLICA ============

DOY FE DE HABER IDENTIFICADO A LOS. COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO DEL ACTO QUE REALIZAN, QUE SON HÁBILES”
EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA Y
AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PÚBLICA, LA MISMA QUE
ARCHIVO EN SU LEfAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE: ============

MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: Jo================

JÓSÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS LA CESION DE

2 S.A. CON REGISTRO ÚNICO DE CONTRIBUYENTE N* 20196785044, CON
HomIcILI EN LUIS ALDANA N* 320, SAN BORJA, LIMA, DEBIDAMENTE REPRESENTADO
GENERAL (e) SEÑOR JOSE ANTONIO COZ CALDERON, DE NACIONALIDAD
IFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N" 07912299 CON
EN EL ASIENTO C00046 DE LA PARTIDA ELECTRÓNICA N*
STRO”—DE PERSONAS JURÍDICAS DE LIMA Y DE CONFORMIDAD CON EL
ACUERDO DB DIRECTORIO DE PERUPETRO N* 075-2008 DE FECHA 25 DE JUNIO DEL
2008 Y DEL DECRETO SUPREMO N" 052-2008-EM PUBLICADO EL 03 DE OCTUBRE DEL
2008, LOS MISMOS QUE USTED SEÑOR NOTARIO SE SERVIRÁ INSERTAR, A QUIEN EN
ADELANTE SE LE DENOMINARÁ PERUPETRO Y DE LA OTRA PARTE: VIETNAM AMERICAN
EXPLORATION COMPANY L.L.f, SUCURSAL DEL PERÚ, CON REGISTRO ÚNICO DE
CONTRIBUYENTES N*” 20514186031, CON DOMICILIO EN J. ARIAS ARAGUEZ 250, SAN
ANTONIO, MIRAFLORES, LIMA, INSCRITA EN LA PARTIDA N* 11916634 DEL REGISTRO
DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00001 DE LA PARTIDA
EbECTRONICA N” 11929682 DEL LIBRO-.DE CONTRATISTAS DE “OPERACIONES DEL
REGISTRO | PUBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR SU
APODERADO SEÑOR BARRIOS FERNANDEZ-CONCHA, IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD N* 08774403, AUTORIZADO SEGÚN PODER INSCRITO EN EL
ASIENTO A00001 DE LA PARTIDA ELECTRONICA N* 11916634, DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA; .:

ropero eo ==

a
KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ, CON REGISTRO ÚNICO DE
CONTRIBUYENTES N* 20519425662, CON DOMICILIO EN J. ARIAS ARAGUEZ 250, SAN
ANTONIO, MIRAFLORES, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRONICA N* 12159103 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL
ASIENTO /A0Q01 DE LA PARTIDA ELECTRONICA N” 12161199 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS,
DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR GERMAN BARRIOS FERNANDEZ-
CONCHA, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08774403,
AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRONICA N* 12159103, DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA; =====

CON LA INTERVENCIÓN: === ooo ======
VIETNAM AMERICAN EXPLORATION COMPANY L/L.C, CON DOMICILIO EN 8235 DOUGLAS
AVE, STE 800, LB 78 DALLAS, TX 75225 ESTADOS UNIDOS DE NORTEAMERICA,
DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR GERMAN BARRIOS PERNANDEZ -
CONCHA, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08774403,
AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA N*
11916634 DEL REGISTRO DE PERSONAS JURÍDICAS HIDROCARBUROS DE REGISTRO
PUBLICOS DE LIMA; KAROON GAS AUSTRALIA LTD. CON DOMICILIO EN OFFICE 7",34-
38 LOCHIEL AVE, MT MARTHA, VICTORIA, AUSTRALIA 3934, PO BOX 469 MT MARTHA
VICTORIA, AUSTRALIA 3934 DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR
GERMAN BARRIOS FERNANDEZ-CONCHA, IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N” 08774403, AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001
DE LA PARTIDA ELECTRONICA N" 12136862 DEL REGISTRO DE PERSONAS JURÍDICAS DE
LIMA roo
Y EL BANCO CENTRAL DE RESERVA DEL PERÚ CON DOMICILIO EN JIRÓN MIRÓ QUESADA
N* 441, LIMA, REPRESENTADA POR SU GERENTE GENERAL, SEÑOR RENZO GUILLERMO
ROSSINI MIÑÁN, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL; CASADO, DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08727483, Y SU GERENTE JURÍDICO SEÑOR MANUEL MONTEAGUDO
VALDEZ, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN:
ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N*
10275927, AUTORIZADOS CONFORME CONSTA DEL ACTA N” 4250 LA MISMA QUE CORRE
INSCRITA EN EL ASIENTO CO00SS DE LA PARTIDA ELECTRONICA N* 11014549, DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA E IGUALMENTE AUTORIZADOS POR LA
COMUNICACIÓN DE LA GERENCIA GENERAL DE ESTE BANCO N* 067-2008-BCRP DE FECHA
11 DE JULIO DEL 2008, QUE USTED, SEÑOR NOTARIO SE SERVIRÁ INSERTAR, EN LOS
TÉRMINOS Y CONDICIONES SIGUIENTES

CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38

CLÁUSULA PRIMERA =========e==eerrr oo sa
=

SERIEBN> 1677725 *- 712625

Y
í
sx

PERUPETRO S.A, en adelante PERUPETRO, y VIETNAM AMERICAN EXPLORATION
COMPANY, L.L.C., SUCURSAL DEL PERÚ, celebraron un Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote Z-38, en adelante el Contrato, el mismo que conforme a ley fuera
aprobado por Decreto Supremo N* 013-2007-EM y elevado a escritura —
pública con fecha 12 de abril de 2007, ante Notario Público de Lima
Dr. Ricardo Fernandini Barreda. secc ==
Mediante carta s/n de fecha 24 de enero de 2008, y de conformidad con
la cláusula décimo sexta del Contrato, VIETNAM AMERICAN EXPLORATION
COMPANY, L.L.C., SUCURSAL DEL PERÚ comunicó a PERUPETRO S.A. que
había llegado a “un acuerdo para ceder el veinte por ciento (20%) de
“ú participación en el "Oomtrato: de ¡TAGtmbix para la: Explemsoión y
Explotación de Hidrocarburos en el Lpte z-34, a favor de KAROON GAS
AUSTRALIA LTD., que asumirá a través de la” sucursal de su
subsidiaria, KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ. ===========
PERUPETRO, mediante Constancia N* GGRL-CC-008-2008 de fecha 17 de >
marzo de 2008,, calificó a KAROON GAS AUSTRALIA LTD. para que por
intermedio de la sucursal de bu subsidiaria, KEI (PERU Z-38) PTY
LTD., 'SUCURSAL DEL PERÚ, asuma el veinte por ciento (20%) de
participación en el Contrato, que le sería cedido por VIETNAM
ICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERÚ. =
JEGUNDA —==========

aro

presente documento VIETNAM AMERICAN EXPLORATION COMPANY,
SUCURSAL DEL PERÓ val el veinte por ciento (20%) Cde su
participa ión en el Contrato a favor de KEI (PERU Z-38) PTY LTD.,
SUCURSAL DEL PERÚ, quedando én consecuencia conformado el Contratista

de la siguiente MAA
Y

KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ
KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ otorga las garantías y
ásume los derechos, responsabilidades y obligaciones que le
corresponda: derivadas del Contrato, de acuerdo con el artículo 2173. de

la Ley N* 26221 Ley Orgánica de Hidrocarburos, =e===================
Se deja plenamente ercaDlecióo que la ¡ESRCARSLLIdA tributaria Y
contable es individual frente al AS Peruano y que Tespgoto aos
derechos financieros de la cláusula décimo primera del Contrato,

>
éstos corresponderán separada y proporcionalmente a cada una de las
empresas que conforman el Contratista en el Contrato. ===aaree=s======
2.4 Interviene en la presente Modificación de Contrato el Banco Central
de Reserva del Perú, para tomar nota de la cesión de participación y
para ratificar que subsisten lás garantías olsoadas en la Cláusula
de Derechos Financieros, aprobada bajo el régimen de la Ley No.
26221, Ley,Orgánica de Hidrocarburos.
2.5 Interviene VIETNAM AMERICAN EXPLÓRATION COMPANY, L.L.C. para otorgar
a favor de VIETNAM AMERICAN EXPLORATION- COMPANY, L.L.C., SUCURSAL DEL
PERÚ la garantía corporativa, que aparece en el Anexo "D-1" del
Contrato, conforme se acuerda en 13 cláusula siguiente. +=======mme==
2.6 Interviene KAROON GAS AUSTRALIA LTD. para ratificar a favox de KEI
(PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ la garantía corporativa, qué
aparece en el Anexo "D-2" del Contrato, conforme se acuerda en la

)

cláusula siguiente.
CIÁUSULA' TERCERA ======
Para efectos de reflejar lo establecido en las cláusulas precedentes, las
Partes han acordado efectuar las modificaclones al Contrato que se indican

a continuación: [alas ima 7 IRA
3.1 Modificar el acápite 1.1, el cual quedará redactado de la siguiente

MAA rr or

| A ra

Cualquier entidad, cuyo capital accionario con derecho a voto

t sea de propiedad, directa o indirectamente, en una proporción

igual al cincuenta por ciento (50%) o más de PERUPETRO o de

cualquiera de las empresas que conforman el Contratista o

cualquier entidad O persona que sea propietaria directa o

indirectamente, del cincuenta, por ciento (50%) o más del

capital accionario con derecho a voto de PERUPETRO o de

cualquiera de las empresas que conforman el Contratista o

cualquier entidad cuyo tapital accionario con derecho a voto

ea de propiedad, directa o indirectamente, enlcincuenta por

ciento (50%) o más del mismo accionista o accionistas que posea

O posean, directa o indirectamente, el cincuenta por ciento

X  (50*) o más del capital accionario con derecho a voto de

PERUPETRO o de cualquiera de las empresas que conforman el
Contratista. a

3.2 Modificar el acápite 111, el cual quedará redactado de la siguiente
MA

e

“1,11 Contratista rr

/
,

- . 72628

a

SERIEBN" 1677726

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL
PERÓ, Ínscrita en el Asiento A 00001 de la Partida Electrónica
Ne 11919682 del Libro de Contratistas de Operaciones del
Registro Público de Hidrocarburos. ========:
KEI (PERU Z-38) PTY LTD., SUCURSAL DEL_ PERÚÓ, inscrita en el
Asiento A 00001 de la Partida Electrónica N* 12161199 del Libro
de Contratistas de Operaciones del” “Registro Público de

Hidrocarburos. rr A eS
En la Fecha de Cesión, la participación en el Contrato_ de las
empresas que conforman el Contratisía es la siguiente:

E

¿RA
e pa Ei
> q VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.,
SUCURSAL DEL PERÚ
» KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ
3.3 y Agregar el acápite 1.57, el cual quedará redactado de la siguienté

MA ooo

"1.57 Fecha de Cesión ==========rrrr res
Es el 17 de noviembre de 2008, fecha en la cual VIETNAM
AMERICAN EXPLORATION COMPANY ._L,L.C., SUCURSAL DEL PERÚ cede el

e

Fernandin] Barreda

inte por ciento (20%) de su participación en el Contrato a
x de KEY (PERU Z-38) PTY, LTD., SUCURSAL DEL PERÚ,
susóribiendo las Partes la Cesión de Posición Contractual en el
Contrato de Licencia EN la Exploración y Explotación de —
Hidrocarburos en el Lote Z-38, aprobada por Decreto Supremo N*
E
3.4 Agregar el acápite 1.58, el cual quedará redactado de la siguiente
is
"1.58 Acuerdo de Operaciones ==scccrorarrre esoo
- Es el contrato asociátivo suscrito entre el Operador y las
otras empresas que conforman el Contratista, que regula las
relaciones entre ellas y las capacidades, derechos y
obligacibnes del Operador y en el que se indicará, entre Otrog,
la proporción de costos y gastos que cada empresa asumirá, así
A , como los acuerdos - para la” adjddicación --de Hidrocarburos
producidos bajo el Contrato, para los efectos de dicho contrato
OCA
3.5 Agregar ed acápite 1.59, el cual quedaYÁá redactado de la siguiente
manera: 0 A A A
*1.59 Operador ==========

a

xo =
Una de las empresas que conforman el Contratista y que ha sido
designada por las mismas para llevar a cabo las Operaciones en
nombre y por cuenta del Contratista, === ======
En la Fesha de Cesión, el Operador" es VIETNAM AMERICAN
EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERÚ" =
3.6 Agregar el acápite 2.7, el cual quedará redactado de la siguiente

Mx
pa

susa==

A

MAnera: =es==========mnm ia
"2.7 Cada una de las empresas que conforman el Contratista será
responsable solidariamente de todas las obligaciones
establecidas y derivadas del Coñtrato. =======s=s=ssasaemama====

Sin perjuicio de lo indicado en el párrafo anterior, el

Operador representará a las empresas que conforman el
Contratista ante  PERUPETRÓ para cumplir con todas las

SL obligaciones del Contratista bajo el Contrato por las que son
solidariamente responsables ante PERUPETRO, y para ejercer los
derechos y atribuciones que el Contrato otorga al Contratista y
que por su naturaleza no correspoñdan ser ejercidos por
separado por cada una de dichas empresas, conforme a un
"Acuerdo de 'raciones”, a suscribirse entre el Operador y las
demás empresas que conforman el Contratista. enmmmmms=======2==
Cuando ocurra un cambio en la designación ¡del Operador, entre
aquellas empresas que conforman el Contratísta, éste debe ser
proa previamente por escrito por PERUPETRO, aprobación que

no será denegada sin justificación. ==mesas==onaean ma -.
Copia del "Aclerdo de Operaciones” será entregada a PERUPETRO
en idioma. Castellano, dentro de los tfeinta (30) Días
siguientes a la Fecha de Cesión. Copia dk las modificaciones o
ampliaciones del “Acuerdo de -Operaciones” o nuevos "Acuerdos de
Operaciones” será entregada a PERUPETRO dentro de Í08 quince
(15) Días Jiguientes a su suscripción. ====seecers ===

És

Cada una de las (empresas que conforman la Contratista es
individualmente responsable respedto de sus obligaciones de
+ carácter tributario y por las responsabilidades que de..ello se.
derive. Igualmente, en cuanto a los derechos financieros que se
establecen en la cláusula décimo primera, los que les
sponderán separada y proporcionalmente.” s===mammses=======
3.7 Modificar el acápite 3.11, el cual quedará redactado de la siguiente
manera: cp
"3.11 Intervienen VIETNAM AMERICAN EXPLORATION _ COMPANY, L.L.C. y
KAROON GAS AUSTRALIA ¡LTD. para efectos de otorgar las garantías
: 12627

=
corporativas que aparecen como anexos *“D-1* “y *p-2*,
respectivamente. seemmmrgaseeaooooooooooorrrreees=s ===
Las garantías corporativas subsistirán mientras sean exigibles
_las obligaciones del Contratista comprendidas en los anexos "D-
1* y "D-2". Será de aplicación el subacápite 22.3.5, si
producido algún hecho previsto en dicho acápite, el Contratista
e no cumple con sustituirlas en un plazo máximo Ye quince (15)
Días Útiles siguientes a la recepción por el Contratista de la

notificación de PERUPETRO requiriendo la sustitución." ========"

y 3.8 Modificar el acípite 6.7, el cual quedará redactado de la siguiente

manera:

E
"6,7 PERUPETRO, así cómo cualquiera de las empresas que conforman el
“Contratista, puede revelar la información obtenida de las
Operaciones sin aprobación de la otra Parte, en los siguientes

s CABOR; memes asse======

Y a) A una Afiliada; ==mes====== A
$ b) En relación <on financiaciones u obtención de seguros,
ca

suscribiendo un compromiso de/confidencialidad; ==mummm==

e) En tanto así se requiera por ley, reglamento o resolución
> de autoridad competente, incluyendo sin limitación, los
reglamentos o resoluciones de _ autoridades
gubernamentales,” organismos aseguradores ' o bolsa de
valores en la que los valores de PERUPETRO o de cada una
de las empresas que conforman el Contratista, así como de
as Afiliadas de, cualquiera de ellas, estén registrados;

7 - a) A consultores, contadores, auditores,  financistas,
profesionales, posibles adquirehtes o cesionarios de
PERUPETRO o de cada una ad las empresas que conforman el

” Contratista, Oo de sus respectivas Afiliadas, o de una
participación en el Contrato, conforme sea Don ELO con
relación a las Operaciones, obteniendo un compromiso de
confidencialidad. ==ee=========w

o
En los casos en que las Partes acuerden comunicar cierta
información de carácter confidencial o reservada gr terceros,

a ES o deberán dejar. expresa constancia“-del' "carácter de ' tal

j información, a fin de que ésta no sea divulgada por dichos

terceros." o

3.3, Modificar el acápite 9.1, el cual quedará redactado della siguiente

Manera; ==========mmzc:

3.10,

3.11

"9.4

Cada una de las empresas que conforman el Contratista está

sujeta al régimen tributario común de la República del Perú,
SS

que incluye al régimen tributario común del DR, e la

Renta, así como a las normas específicas que al' respecto >
establece en la Ley No. 26221, Vigentes en la Fecha de”

Suscripción. = rr
El Estado, a través del Ministeripb de Economía y Finanzas,
garantiza a cada una de las empresas que conforman el
Contratista, el beneficio de estabilidad tributaría durante la
Vigencia del Contrato, por 'lo cual quedarán sujetas,
únicamente, al régimen tributario vigente a la Fecha de
Suscripción, de acuerdo a lo ústablacido en el "Reglamento de
la Garantía de la Estabilidad Tributaria y de las Nórmas
Tributarias de la Ley No. 26221, Ley Orgánica de
Hidrocarburos”, aprobado por Decreto Supremp No. 32-95-BF, en
la "Ley que regula los Contratos de Estabilidad con el Estado
al amparo de/ las Leyes Sectoriales - Ley No. 27343" en lo que
corresponda y en la "Ley de Actualización en Hidrocarburos -
Ley No. 27377". adams

Modificar el acápite 9.2, el cual quedará redactado de la siguiente

MA

"9.2

La exportación de Hidrocarburos provenientes del” Area de
y

- Contrato que realice cada una de las empresas que conforman el

Contratista mare exenta de todo Tributo, incluyendo aquellos
que requieren mención expresa." =s==msesaresmmgos

Modificar el acápite 9.5, el cual quedará redactado de la siguiente

A

"9.5 De conformidad coñi lo dispuesto por el artículo 87” del Código,

Tributario, cada una de las empresas que conforman el
Contratista podrá llevar su contábilidad en Dólares y, por lo
tanto, la determinación de la base imponible de los Tríbmtor
que sean dd ¡CARA suyo, así como el monto de dichos Tributos y

el pago de los mismos, lo efectuará de acuerdo a ley." ========

BORRrienS el acápite 9. 7 el cual quedará redactado de la siguiente

MAnerÑi rr

Se precisa que cada una de las empresas que conforman el
Contratista utilizará el método de amortización lineal en un
período de cinco (5) ejercicios anuales, contados a partir del
ejercicio al que corresponda la Fecha de Inicio de la
Extracción Comercial. =

A

-

AS

ze
3.14

y
SERIEBNO ,1677728
“> 72628
N

La referida amortización lineal se aplicará a todos los gastos
de Exploración y Desarrollo y a todas las inversiones que
realice cada una de las empresas que conforman el Contratista
desde la Fecha de Suscripcióh del Contrato hasta la Fecha de

Inicio de la Extracción Comercial. =-
Queda estipulado' que “el plazo de amortización antes referido

será extendido, sin exteder en ningún caso el plazo del”

Contrato, si por razones de precios o por cualquier otro factor
acordado por las Partes y-luego de aplicar la amortización
lineal a que se refiere el párrafo anterior, los estados
financierob de alguna de las empresas que conforman el
Contratista arrojase un resultado negativo o una pérdida
fiscal, que a criterio de dicha empresa se proyecte que no ya a
poder ser compensados para efectos fiscales de acuerdo a las
normas tributarias vigentes. La extensión del plazo de
amortización será puesta en conocimiento previo de la
Superintendencia Nacional de Administración Tributaria." ======
ficar el acápite 16.1, el cual quedará redactado dé la siguiente
A
En caso que cualquiera de las empresas que conforman el
ontratista llegue a un acuerdo para ceder su/ posición

del césionario o del tercero, correspondiéndole E estos últimos
cumplir por adjuntar la información complementaria que resulte
necesaria” para su calificación como empresa petrolera, conforme
Ale o
Si PERUPETRO otorga la calificación solicitada, la cesión o
asociación se lleyará a icabo mediante la modificación del
y Contrato, conforme a ley," ==========:
Modificar el acápite 16.2, el cual quedará redactado de la siguiente

Manera; ==========

"16.2 Cualquiera de las empresas que conforman el Contratista, previa

notificación a PERUPETRO, podrá “ceder “su” posición contractual o"

asociarse con una Afiliada, conforme a ley. . a
Modificar el acápite- 16.3, el cual quedará redactado de la igutente
MANO rr o
"16.3 Si cualquiera de las empresas que conforman el Contratista

cediera su posición contractual o “e asociara con un tercero,

x
de conformidad con este Contrato, el cesionario o el tercero
otorgará las garantías y asumirá los| derechos,.
responsabilidades y obligaciones que le corresponda derivadas ed
del Contrato." s=ss==se==sapoio=oooseerommma sesos ========

3.16 Modificar el acápite 18.1, el cual quédará redactado de la siguiente

manera :

5. ammano

"18.1 Cada una de las empresas ue conforman el Contratista deberá -
llevar su contabilidad, de acuerdo con los principios y las .
prácticas contables establecidas y aceptadas en el Perú. A
Asimismo, deberá llevar y mantener todos Jon libros, registros
detallados yA documentación que sean necesarios para
contabilizar y controlar las actividades que realiza en el país
y en el extranjero con relación al objeto del Contrato, así
como para la adecuada <dcincación de sus ingresos,
inversiones, costos, gastos y Tributos incurridos en cada,
ejercicio. Dentro de los ciento (120) días contados a partir

_- de la Peécha de Cesión, cada una de las empresas que conforman
el Contratista, proporeionard a PERUPETRO una óopia del "Manual
de Procedimientos Contables” o su correspondiente modificación
que haya decidido proponer para registrar sus operaciones. ==
El "Manual de Procedimientos, Contables" Pontiene entre otros,

lo siguiente: rr ooo

a) Idioma y moneda en que se llevarán los” registros

contables. ======.

b) Principios y prácticas contables aplicables. aess========
e) Estructura y Plan de Cuentas, de conformidad con los
requerimientos de la Comisión Nacional Supervisora de
Empresas y Valores (CONASEV). noo

[ /
a) Mecanismos de N identáfiicación de las cuentas )

- correspondientes al Contrato /y otros contfatos por
Hidrocarburos, a las actividades relacionadas y a las
( otras actividades, === ro -.

el Mecanismos de imputación de los ingresos,- inversiones,
costos y gastos comunes, al Contrato, a otros contratos
por Hjdrocarburos, a las actividades relacionadas y a las. / IN
otras actividades. rr

£ Determinación de las cube de ingresos y egresos f de
los registros detallados para efectos del cálculo del
factor Re. así como el detalle de los procedimientos
descritos en el anexo "E! del Contrato, de ser el caso."

m*]
= sussefectos. aesse=o===x

SERIEBN" 1677729 ; 72629

Modificar el acápite 18.2, el cual quedará redactado de la siguiente
A ds a
*18.2 De haberse incluido en el "Manúal de Procedimientos Contables”
S lo descrito en el literal f) precedente, PERUPETRO, en un lapso
no mayor de treinta (30) Días de haberlo recibido comunicará a
cada una de el eppresas que conforman el Contratista 5u
aprobación respecto del procedimiento contable del factor R;., a
que se contrae dicho literal o, en su defecto, las sugerencias
que considere para mejorar y/o-ampliar dicho procedimiento. De
no haber un pronunciamiento por parte de PERUPETRO dentro del
plazo mencionado, el procedimiento a que se refiere él literal

E) del acápité 18.1 será considerado como aprobado para todos 5

ana
Degtro_del mismo término de treinta (30) Días de recibido el
"Manual de Procedimientos Contables", PERUPETRO podrá formular

iia

r
sugerencias y/u observaciones para mejorar, ampliar o eliminar
alguno oO algunos de los otros procedimientos contables
” propuestos en dícho manual. ====emmeccooocammmencoooocmmcmemnans

R;-, aprobado, será previamente propuesto a PERUPETRO
su aprobación, siguiéndose para tal fin el procedimiento
do en el primer párrafo del presente acápite.” =mmm=====
acápite 18.3, el cual quedará redactado de la siguiente

=)6.3 Los liblos de contabilidad de cada una de las empresas que
conforman el Contratista, los estados financiefos Y la
documentación de sustento de los mismos, serán puestos a
disposifión. de los representantes autorizados de PERUPETRO para
su verificación, eh las oficinas del domicilio fiscal del
Contratista, previa notificación." =semmess===eememscoso=====e.”
Modificar el acápite 18.4, el cual quedará redactado de la siguiente
manera; ===

que conforman el Contratista mantendrá
los registros de las propiedades muebles e inmuebles,
utilizadas en las Operaciones del Contrato; de” conformidad con
las normas de contabilidad vigentes en el Perú y ge acuerdo a
5 las prácticas contables generalmente aceptadas en la industria
petrolera internacional. A
PERUPETRO podrá solicitar a cada una de las émpresas que
conforman el Contratista información sobre sus propiedades cada

1
3.20

/ - x

vez que lo considere pertinente. Asimismo, PERUPETRO podrá
solicitar a dichas empresas su cronograma de inventarios
físicos de los bienes inherentes a las Operaciones,
clasificándolos según sean de propiedad de alguna de las
empresas que conforman el, Contratista o de terceros y

participar en éstos si lo considera conveniente."
Modificar el acápite 18.5, el cual quedará redactado de la siguiente

LA
"18.5 Cada una de las empreéas que conforman el Contratista deberá
/ remitir, dentro de los treinta (30) Días de haber sido
emitidos, copia del informe de sua auditores externos sobre sus
estados finantieros correspondientes al ejefcicio económico
anterior. En el caso que cualquiera de dichas empresas tuviese
xguscrito cón PERUPETRO más de un contrdto, o realizara
actividades distintas a las del Contrato, se obliga a llevar
cuentas separadas ton el objeto de formular estados financieros

para cada contrato y/o actividad, y por lo tanto, el informe
elaborado por sus auditores externos deberá incluir también
estados financieros por cada contrato y/o actividad." =========
Modificar elyacápite 18.6, el cual quedará redactado de la siguiente
MA
"18.6 Cada una de las empresas que conforman el Contratista deberá
remitir a PERUPETRO, cuando éste lo' requiera, información
consignada en la deslaración jurada anual del Impuesto a la
Renta presentada a la Superintendencia Nacional de
Administradión Tributaria o la entidad que ja sustituya." =====
Agregar el acápite 18.7, el Cual quedará redactado de la siguiente
MA <<
“18.7 La empresa designada colmo Operador llevará un sistema especial
de cuentas en las que se registre todo lo relativo a las

“Operaciones.” as===e============:

3.23 _Modificar"el acápite 19.11, el cual quedará redactado de la siguiente

3.24

t
la libre disponibilidad de los Hidrocarburos que le
corresponda conforme al Contrato.” ===e=spesese=es============

Modificar el acfpite 20.1, el cual quedará redactado de Ya siguiente

MANEL eo ===

“20.1 Toda notificación o cómunicación, relativa al Contrato, será
considerada como válidamente cursada si es por escrito y

SERIEBNS 1677730 S

72630

entregada "con cargo oO recibida por intermedio de correo

certificado o facsímil o por otros medios que las Partes

acuerden, dirigida al destinatario en un Día Útil A las,
E A

siguientes direcciones: ” -
PERUPETRO: ===
PERUPETRO S.K7

Gerencia General atea ia taiabada

ma=== o
Av. Luis Aldana N* 320 emma none
Lima 41 - Perú rr
Pax RO ro
Contratas a

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C,, == -..
SUCURSAL DEL PRRÚ s=======e=seeescosesseseesansnnonl ...

Mandatario Nacional ====. ===

Arias Araguez 250, San Antonio = cama m=====
Miraflores, Lima emmm roo
Lima 18 - Perú ===
Fax: AASIOLS roo o ====

=
PERU Z-38) PTY LTD., SUCURSAL DEL PERÓ omnes
ES

iii

CALivOS; cr
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C. =================
General Mánager. RARO E

8235 Douglas Ave, Ste 800, LB 78 ssecsecscscosas ooo de

=>

Dallas, Tx 75225 ssssssesceoooooooonnooo ==

Fax: 214 696 3970 =====

Office 7",34-38 Lochiel Ave, Mt Martha, ==essesesessasse==s======

Victoria, Australia 3934 A
Po Box 469 ue Martha Victoria, “Australia 2934 ======="=========

Fax (613) 59741644" aa daltabolebaia inten

3.25 Modificar el acápite 20.2, el cual quedará retlactado de la siguiente

/

AE a A 1 e e il il rr

"20.2 PERUPETRO, cualquiera de las empresas que conforman el

Contratista y los Garantes Corporativos tendrán el derecho de
» _ eS y
A oO CS
e 1
e »
,
N cambiar su dirección o el número de facsímil a los efectos de

las notificaciones y comunicaciones, mediante comunicación a
“la otra Parte, con por lo menos cinco (5) Días Útiles de
Anticipación a la fecha efectiva Áe dicho cambio." ===m========
(3.26 Agregar el acápite 20.3, el cual quedará redactado de la siguiente
manera: =====

*20,3 Las notificaciones o comunicaciones serán cursadas al Sodrador;
considerándose Ps a todas as personas que conforman el
Contratista, salvo las notificaciones o comunicaciones

> relativas a las cláusulas novena, lécino primeraí décimd sexta
y vigésimo segunda, las que serán cursadas por PERUPETRO a

cada una de las respectivas empresas que conforman el
Contratista." A ei es
Modificar el acápite 22.3.5, el cual quedará ¡redactado de la

siguiente manera; ===================oe==s==="”

3.27
y

"22.3.5 En caso de no encontrarse vigente alguna de las garantías

corporativas a «qhe se refiere el acápite! 3,11 y el

Contratista no cumpla: con sustituirla en un plazo máximo de

as quince (15) Días Útiles siguientes a lal acepción por el

Contratista de la notificación de PERUPETRO requiriendo la

sustitución, oO en caso de haber sido declarada la

insolvencia, disolución, liquidación o quiebra de la entidad

que haya otorgado alguna de las garantías a que se refiere

el acápite 3.11 Y alguna de las empresas que integran el

Contratísta/ no cumpla con notificar a PERUPETRO en un plazo
máximo* de quince (15) Días Útiles siguientes al >=

Y requerimiento de PERUPETRO, identificando a --la empresa que

asumirá la garantía corporativa, previa calificación y

aceptación por PERUPETRO.*

3.28 Modificar el acápite 22.6, el cual quedará redactado de la siguiente

MANera: ===se===seeomenosa ma
"22.6 A la terminación del Contrato, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos que éste no

i los requiera, sin cargo ni costo alguno para éste, ed "buen 1
estado de conservación, mantenimiento y funcionamiento, y
tenienktio en cuenta el desgaste normal producidó por pl uso, los
inmuebles, instalaciones de enexgía, campamentos, medios de
en comunicación, ductos y demás bienes de producción e
instalaciones de propiedad del Contratista, e de cualquiera de

: K

-
SERIE BNO 1677731 + ve 72631

las empresas que” conforman el Contratista que permitan la

continuación de las Operaciones. ==
En caso de haber Explotación conjunta de Petróleo, Gas Natural

No Asociado y/o Gas Natural No Asociado y Condensados, al

término del plazo establecido en el acápite 3.1 para la fase de

explotación de Petróleo, el Contratista“ entregará en propiedad

/ al Estado, a través de PERUPETRO, q menos que éste- no los

requiera, sin cargo ni costo alguno para éste, en buen estado
de conservación, mantenimiento y funcionamiento y teniendo en z

cuenta el desgaste normal producido por el uso, los bienes e

instalaciones propios de la Explotación de Petróleo, que no

necesarios para la Explotación de Gas Natural No Asociado
y/o Gas Natural No Asociado y Cóntendados;
Sl Los bienes e instalaciones que conserve el Contratista, o
3 cualquiera de las empresas que conforman el Contratista, para
S la Explotación del Gas Natural No Asociado,y/o Gan Natural No
Asociado y Condensados, que hayan estado siendo utilizados
ién"en la Explotación de Petróleo, aún cuando continuaran
ropiedad del Contratista, o de cualquiera de las empresas
que mforman el Contratista de ser el caso, serán aplicados a
servi ambas Explotaciones,- telebrándose al efecto un convenio

entre lay Partes. S=====

e el Contratista, o cualquiera de las empresas que
conforman lel Contratista, haya estado usando los bienes e
instalaciones descíitda en el primer párrafo del presente
acápite pero que no sean conexos o accesorios. exclugivamente”. a
xk las Operaciones, esto es, que también hayan estado siendo
1 usados para operaciones en otras áreas con contrato vigente
para la Exploración o Explotación de Hidrocarburos en el país,

el Contratista, o cualquiera de lás empresas que conforman el >
Contratista, continuará con la propiedad de dichos bienes,

haciendo uso de ellos. *

3.29 Modificar el Anexo "C-1", el ha quedará redactado de la siguiente

eeoceses=o= tz

O ro
coros ooo o============ ANEXO "C+1% eescoseseooprome=oonsa=so====- E
ceros CARTA FIANZA PARÁ EL ARIMER PERIODO essearr

=
eones ========= DEL PROGRAMA MÍNIMO DE pao Econo ===
"CARTA FIANZA N* =

A

MO cd

-
PERUPETRO S.A. room
O E
De nuestra consideración: ===============5=2 rr ooo
Por la presente, nosotros..... (Entidad Gel sistema financiero)..... nos
constituimos en fiadores solidariod3 de VIETNAM AMERICAN EXPLORATIÓN
COMPANY, L.L.C., SUCURSAL DEL PERÚ y KEI (PBRU Z-38) PTY LTD., SUCURSAL DEL
PERÓ, en adelante llamadas el Contratista, ante PERUPETRO S5.A., en adelante
llamada PERUPETRO, por el importe de dos millones trescientos mil y 00/100
Dólares (US$ pS: cla a fin de garantizar el fiel cumplimiento de' las
obligaciones del iO AMA del programa mínimo de trabajo. del primer
período, contenidas eh la cláusula cuarta del Contrato de Licencia para la
Exploración y Explotación de Hidroqarburos en el Lote Z- 38, suscrito con
PERUPETRO (en adelante llamado Contrato). ===eeemcamcanacooooooooosoos ===.
La obligación que asume ...- (Entidad del sistema financiero) ...... bajo la
prisente fianza se limita a pagar a PERUPETRO la Buma de dos millones
trescientos mil y 00/100 Dólares (US$ 2'300,000.00) requerida en su

DAA O. Ri

ES Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación

Es dentro del plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a .... (Entidad del, sistema financiero)...
solicitando el pago de dos millones trescientos mil y 00/100 Dólares

Xx (US$ 2'300,000.00), adjuntando copia certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de

la obligación antes referida. ========

aora

x
2. )jla presente fianza expirará a más tardar” el..... a menos que con
anterioridad a esa fecha... (Entidad del sistema financiero)...
reciba una carta de PERUPETRO liberando a ....(Entidad del sistema

financiero)/... y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada en la
fecha de recepción de la mencionada carta de PERUPETRO. =============
3. Toda demora por nuestra parte para honrar la presente fianza a favor
de ustedes, devéngará un interés equivalente a la-Tasa-Activa en
Moneda Extranjera (TAMEX)_de las Instituciones del Sistema Financiero
que publica la Superintendencia de Banca y Seguros aplicable durante
el período de retraso o la tasa que la sustituya. Los intereseá serán
calculados a partir de la fecha de la recepción de la carta notarial

dirigida por PERUPETRO a... (Entidad del sistema financiero). «====an=
A partir de“la fecha de la expirabión o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
N
SERIE B N2 1677732

1
PE ZS ciero)..... y el Contratista quedarán 15perados de toda
A sponsabilidad u obligación > respecto ala _presente fianza. =

RARA IRA CNREE ieen o naaa
(Entidad del sistema financiero) = aa=====
3 30 Modificar el Añexo “C-2”, el cual quedará redactado de la siguiente K

A: PA

camas ===> ANEXO 0C-27 oo =======
sssesesses======= CARTA FIANZA PARA EL SEGUNDO PERIODO lalala talla labial
memmmammmmmmnmmm=n== DEL PROGRAMA MÍNIMO DE TRABAJO escooommma

3 CARTA FIANZA N” ========== rr RAR

Lima, ==nonanmmaa

Señores =============================

PERUPETRO S.A, =========":
Ciudad.

a presente, nosotros ..... ) (Entidad del sistema financiero)....—nos
imos en fiadores solidarios de VIETNAM AMERICAN EXPLORATION
-L.C., SUCURSAL DEL PERÚ y KEI (PERU Z-38) PTY LTD., SUCURSAL DEL
ante llamadas el Contratista, ante PERUPETRO S.A., en adelante
, por el importe de tres millones seiscientos cincuenta
lares (US$ 3'650,000,00) a fin de garantizar el fiel
limiento de Was obligaciones del Contratista del programa mínimo de
jo del segundo período, contenidas en la cláusula-cuarta del Contento
de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
Z-38, suícrito con PERUPETRO (en adelante llámado Contrato). ===memmm==n===
La obligación que asume .... (Entidad del elabora financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de tres millones
seiscientos cincuenta mil y 00/100 Dólares (US$ 3'650,000.00) requerida en
su solicitud de pago. A A o SNE
1. Esta fianza es solidária, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial
, dirigida por PERUPETRO a .... (Entidad del sistema financiero)....
e o solicitando el pago dé tres- millones “seiscientos cincuenta mil y
00/100 Dólares (US$ 3'650,000.00), adjuntalio copia certificada de la
Xx carta notarial dirigida por PERUPETRO al Contratista EEgienola el
cumplimiento de la obligación antes referida. Srsacrroormesem==2=
2. La presente fianza expirará a más tardar el...

., A menos que con
anterioridad a esa fecha ...(Entidad del sistema financiero)...

> r
E o
-»
/ 7 4,
pl x
reciba una carta de PERUPETRO liberando a ....(Entidad del sistema

financiero) + .. y al Contratista de toda responsabilidad bajo la
presénte fianza, en cuyo caso la presente fianza será cancelada en la
—fecha de recepción de la mencionada carta de PERUPETRO. == E

3», Toda demora por nuestra parte para honrar 4 presente fianza a favor
de ustedes, .devengará un* interés equivalente a la Tasa Activa en
Moneda Extranjera fTAMEX) de las Instituciones del Sistema Finantiero

que publica la Superintendencia de Banca y Seguros aplicabis durante

sel período de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta: notarial
dirigida por PERUPETRO a ...(Entidad del sistema financiero). =======
A partir de la fetha de la expiración o cancelación no se podrá presentar
reclamo alguno- por la presente fianza y .... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. =a=============

Atentamente, =====s=ees========"

3.31 Modificar el Anexo "C-3*, el cual quedará redactado de la siguiente
LA z

DA roo

A emana ANEXO "CAE o
eooc=osemmmm====== CARTA FIANZX PARA EL TERCER PERIODO men================
DEL PROGRAÑA MÍNIMO DE TRABAJO ====================

CARTA FIANZA N*

ass=====ppm

Lima, ========

Señores =====! A
PERUPETRO S.A. ===esammmnooooooo ==
A

E
coo

De nuestra consideración: ===ssss=============..

Por la presente, nosotros ..... (Entidad del sistema financiero)..... nos
constituimos en fiadores solidarios de VIETNAM AMERICAN BXPLORATION
COMPANY, L.L.C., SUCURSAL DEL PERÚ y KEI (PERU Z-38) PTY LTD., SUCURSAL DEL
PERÚ, en adelante llamadas el Contratista, ante-PERUPETRO S.A., en,adelante-
llamada PERUPETRO, por elximporte de cinco millones seiscientos mil y
00/100 Dólares (US$ 5'600,000.00) a fin de garantizar el fiel cumplimiento
de las obligaciones del Contratista del programa mínimo de trabajo del
tercer período, contenidas ¡en la cláusula cuartadel Contrato de Licenc:

para la Exploración y Explotación de Hidrocarburos en el Lote Z-38,

1 suscrito con PERUPETRO (en adelante llamado Contrato). smm=============2===
SERIEBN" 1677733 *- 72633

seiscientos- mil y 00/100 Dólares (US$ 5*600,000.00) requerida en su

solicitud de pago. e

1. , Esta fianza es solidaria, sin beneficío de excusión, irrevocable, _
e y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial
dirigida por PÉRUPETRO a .... (Entidad del sistema financiero)....
solicitando el pago de cinco millones seiscientos mil y 00/100 *
Dólares (US$ 5'600,000.00), adjuntándo copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el

cumplimiento de fa obligación antes referida.  = ..
2 La presente fianza expirará a más tardar el..... , a menos que con
anterioridad a esa fecha ...(Entidad del sistema financiero)...
reciba una carta de PERUPETRO liberando a .... (Entidad del sistema

financiero) .... y al Contratista “de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada en la
fecha lde recepción de la mencionada carta de PERUPETRO. =============
demora por nuestra parte para honrar la presente £iansa a favor
tedes, devengará un interés equivalente a la Tasa Activa en
tranjera (TAMEX) de las Instituciones del Sistema Financiero
la Superintendencia_de Banca y Seguros aplicable durante
el períodoWde retraso o la tasa que la sustituya. Los intereses serán
“calculados al partir de la fecha de la recepción de la carta notarial
rigida por PERUPETRO a.. ptes del sistema financiero), ======="

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero)... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza, ==e==te=sea==es
Atentamente, p

(Entidad del sistema financiero) =================w=
3.32 Modificar el Anexq *C-4", el cual quedará redactado de la siguiente,
MA
A ANO A

== CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRÁMA MÍNIMO DE TRABAJO =====

de
Ca
De nuestra consideración: arc da
Por la presente, nosotros_..... (Entidad del sistema financiero)..... nos
constituimos en fiadores solidarios de VIETNAM AMERICAN EXPLORATION
COMPANY, L.L.C., SUCURSAL DEL PERÚ Y KEI (PERU Z-38) PTY LTD., SUCURSAL DBL
PERÚ, en adelante llamadas el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de cuatro millones trescientos mil y
00/100 Dólares (US$ 4'”300,000.00) a fin de garantizar el fiel cumplimiento
de las obligaciones del Contratista del hrograma mínimo de trabajo del
cuarto período, contenidas en la cláusula cuarta del Contrato'de Licencia
para la Exploración y Explotación de Hidrocarburos en el Lote Z-38,
suscrito con PERUPETRO (en adelante llamado Contrato). =======J============
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de cuatro millones
trescientos mil y 00/100 Dólares (US$ 4"'300,000.00) requerida en su
solicitud de pago. A

—d. Esta fianza es solidaria,1 sin beneficio de- excusióh, irrevocable,

> incondicional y de realización automática, pagadera a la presentación

dentro ¡del plazo de vigencia de la afana, de una Carta notarial
dirigida por PERUPETRO a ..., (Entidad del sistema financiero)....
solicitando el pago de Cuatro millones trescientos mil y 00/100
Dólares (US$ 4'300, 000.90), adjuntañdo copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligación antes referida. nn

Zi La presente fianza expirará a más tardar el , A menos que con
anterioridad 4 esa fecha ...(Entidad del tema financiero)...
feciba una carta de PERUPETRO liberando a ....(Entidad del sistema

financiero).... y al Contratista de toda responsabilidad bajo la
¡presente fianza, en cuyo caso la presente fianza será cancelada en la
fecha de recepción de la mencionada carta de PERUPETRO. ============x
ES Toda demora por nuestra parte para honrar la presente fianza a favor
de ustedes, devengará un interés ¡equivalente a la Tasa Activa en
Moneda Extranjera (TAMEX) de; las. Institugiones!,del fistema Financiero
que publica la Superintendencia de Banca y Seguros aplicable durante
el período de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERQPETRO ea ARA del sistema financiero). =======
A partir de la fecha-de la expiración qe cancelación no se dodrá presentar
reclamo alguno por A presente fianza y .... (Entidad del sistema

=
A

:

SERIEBN" 1677734 o 72634

el Contratista quedarán liberados de toda

(Entidad del sistema financiero) =
3.33 Modificar el Anexo "“D-1", el Cual quedará redactado de la siguiente

MA ros
it NANEXO MD-17 escccoooooon oo
asnos ==== GARANTÍA CORPORATIVA meseoooooooon

Señores =========

A
PERUPETRO S.A. =
Cay. Luis Aldana 330 soon

Lima 41 ===
PERU emeesoso======
Por el presente documento. VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., de
conformidad con el acápite Hur, del Contrato de Licencia para la
Exploración y Explotación de. Hidrocarburos en el Lote Z-38 suscrito por
S.A. ("PERUPETRO"), VÍETNAM AMERICAN EXPLORATION COMPANY , L.L.C.,
PERÓ ly KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ, garantiza
e ante PERUPETRO el cumplimiento por VIETNAM AMERICAN

el programa mínimo de trabajo descrito_en el acápite 4.6
como la ejecución por VIETNAM AMERICAN EXPLORATION
DEL PERÓ, de cada uno de log programas anuales de
puedan ser reajustados o cambiados, que ésta presente
en cumplimiento del acápite 5.3 del Contrato. ==========am=e====

Esta garantía subsistirá mientras sean exigibles las obligaciones de
“VIETNAM AMERICAN EXPLORATIÓN COMPANY, L.L.C., SUCURSAL DEL PERÚ, derivadas
del Contrato. Para los efectos de esta garantía lvrerian AMERICAN
EXPLORATION COMPANY, L.L.C., se somete a láo leyes de la República del
Perú, renuncia expresamente a toda reclamación diplomática y se somete al
procedimiento arbitral para solución de controversias establecido en la
cláusulavigésimo primera del Contrato. =uez=======

ALOE,

Garante Corporativo E
(Persona legalmente autorizada) " emmsesoooaammeoooooc ooo

3.34 Agregar el Anexo "D-2”", el cual quedará redactadp de la siguiente

A

o

" "ANEXO "D-2" A me»:

A he =.
Sa 28

2

'XÑY, L.L.C., SUCURSAL DEL PERÓ, de todas las obligaciones.

Nx

x
roo» , >
; =
eamamams=======osmmmmd=== GARANTÍA CORPORATIVA coo

Señores ====2==== ooo
PERUPETRO S.A mr

A A A

a ie

ma====:
Por el presente documento KAROON GAS AUSTRALIA LTD., de conformidad con el
acápite 3.11 del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 230 suscrito por PERUPETRO S.A. ("PERUPETRO"),
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL/PERÓ y KEI (PERU
Z-38) PTY LTD., SUCURSAL DEL PERÚ, garantiza Bolidariamente ante PERUPETRO

el cumplimiento por KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÓ, de todas
las obligaciones que ésta asuma en el programa mínimo de trabajo descrito
en el acápite 4.6 del Contrato, así como la ejecución por KEI (PERU Z-38)
PTY LTD., SUCURSAL DEL PERÓ, de cada uno de los programas anuales de
Explotación, tal como puedan ser reajustados o cambiados, que Ésta presente
a PERUPETRO en cumplimiento del acápite-5.3 del Contrato. =================/
Esta garantía subsistirá mientras sean exigibles las obligaciones de KEI
(PERU 2-38) PTY LTD., SUCURSAL PEL PERÚ, derivadas del Contrato. Para los
efectos de esta garantía ¡KAROON GAS AUSTRALIA LTD., se somete a las leyes
de la República del Perú, renuncia expresamente a toda reclamación
diplomática y se somete al procedimiento arbitral para sSolucióni de
controversias establecido en la cláusula vigésimo primera del Contrato.

Atentaneite, <

(Persona legalmente autorizada) * esc
CLÁUSULA CUARTA
4.1 En la fecha de suscripción de la escritura pública que origine el
presente documento, VIETNAM AMERICAN EXPLORATION COMPANY, L.£.C. y

'OON GAS AUSTRALIA LTD. deberán cumplir cón entregar a PERUPETRO

ys fas garantías corporativas correspondientes, por las cuales asumen la
responsabilidad solidaria por el cumplimiento de las ,obligaciones
derivadas del Contrato, en los términos de los anexos *D-1* y p-2*.

que sean exigibles a VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.,
SUCURSAL DEL PERÚ y KEI (PERU Z-38) PTY LTD., SUCUAEAL, DAL: PERÓ,
respectivamente. ONURRRCAA 20 PARAS: TA

La garantía corporativa eran por VIETNAM AMERICAN EXPLORATION
COMPANY, L,L.C. sustituye a la otorgada por dicha empresa en la Fecha

de Suscripción. —=====sememnnnnes ooo:

q.

Ñ

p

SERIEBN" 1677735
_ +: 72635

De igual manera, en la fecha de suscripción de la escritura pública
que origine el presente documento, se deberá cumplir con sustituir la
fianza bancaria correspondiente, de manera tal que ésta refleje la
conformación del Contratista. =======sscemmmmeeeoooooooo=o== === om...
Lima, 17 de noviembre del 2008 ====cesereescescememmsemeoso=s=============
FIRMADO POR PERUPETRO S.A. EL SEÑOR JOSE ANTONIO COZ CALDERON =============
FIRMADO POR VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, SUCURSAL DEL PERU
EL SEÑOR GERMAN BARRIOS FERNANDEZ-CONCHA . s==ERSeo=oooo
FIRMADO POR KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ, EL SEÑOR GERMAN
BARRIOS FERNANDEZ-CONCHA . e
FIRMADO POR VIETNAM AMERICAN EXPLORATION COMPANY L,L.C EL SEÑOR GERMAN
BARRIOS FERNANDEZ-CONCHA =e==emesnmnnnmcooco poros

FIRMAD POR KAROON GAS AUSTRALIA LTD. EL SEÑOR GERMAN BARRIOS FERNANDEZ-
CONCHA exmmmanmaommnmma

FIRMADO POR BANCO CENTRAL DE RESERVA DEL PERU LOS SEÑORES RENZO GUILLERMO ROSSINI
MIÑAN.— MANUEL MONTEAGUDO VALDEZ.

AUTORIZADA LA MINUTA POR EL DOCTOR: GERMAN BARRIOS FERNANDEZ-CONCHA ABOGADO

INSCRITO EN EL REGISTRO DEL COLEGIO DE SALOGADOS DE LIMA BAJO EL NUMERO:

Que, es política del Gobierno promover el desarrollo delas actividades-
hidrocarburíferas, a fin de garantizar el futuro abastecimiento de
combustibles sobre la base de la libre competencia; ==: .
Que, mediante el Texto Único Ordenado de la Ley Orgánica de Hidrocarburos,
aprobado mediante Decreto Supremo “N*  042-2005-EM, se regulan las
actividades de hidrocarburos en el tefritorio nacional; ió
Que, mediante Decreto Supremo N* 013-2007-EM, de fecha 02 de marzo de 2007,
se aprobó el contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el lote Z-38, ubicado en el zócalo continental frente a
las costas de las provincias de Zarumilla, Tumbes y Contralmirante Villar
áel Departamento de Tumbes, suscrito entre PERUPETRO S.A. y VIETNAM
AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERO; =e=msee
Que, el artículo 12” del Texto Único Ordenado de la Ley Orgánicál de
Hidrocarburos, o que los contratos, una vez aprobados y suscritos,
soTo pueden ser modificados por acuerdo escrito entre las partes, debiendo

A
dichas modificaciones ser aprobadas por Decreto Supremo refrendado por los
Ministros de Economía y Finanzas y de Energía y Minas dentro del plazo
establecido en el articulo 11” de la mencionada ley; sens o== ==
Que, el artículo 17” del Texto Único Ordenado de la Ley Orgánica de
Bidrocarburos,- señala que el Contratista o cualquiera de la personas
naturales o jurídicas que lo conformen) podrá ceder su posición contractual
O asociarse con terceros, previa aprobación por Decreto Supremo refrendado
por los Ministros de Economía y Finanzas y de Energía y Minas; asimismo,
dicho artículo señala que estas cesiones conllevaran el mantenimiento de
las mismas responsabilidades en lo concerniente a las garantías y
obligaciones otorgadas y asumidas en el contrato por el Contratista; ======
Que, mediante carta de fecha 24 de enero de 2008, y de conformidad con la
Cláusula Décimo Sexta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en tl Lote Z-38, VIETNAM AMERICAN EXPLORATIÓN
COMPANY, L.L.C., SUCURSAL DEL PERU, comunico a PERUPETRO S.A., que había
llegado a un acuerdo para ceder el veinte por ciento (20%) de su
participación en el referido Contrato de Licencia, a favor de KAROON GAS
AUSTRALIA LTD., que asumirá a través de la sucursal de su subsidiara KEI
MPERU Z-38) PTY LTD., SUCURSAL DEL PERÚ; . ==pseeeonmnenndans
Que, el Directorio de PERUPETRO S.A., mediante acuerdo N* 075-2008, de
fecha 25 de junio de 2008, aprobó el Proyecto de Cesión de Posición
Contractual en el Contrato de Licencia para la-Exploración y Explotación de
Hidrocarburos en el lote Z-38, elevándolo al Poder Ejecutivo para su
consideración y respectiva aprobación; =

re
De conformidad con lo dispuesto en los numerales 8) y 24) del articulo 118*
de la Constitución Política del Perú y el Texto Único Ordenado de la Ley
Orgánica de Hidrocarburos, aprobado mediante Decreto Supremo N* 042-2005-

DECRETA: ==
ARTICULO 1*.- DE LA APROBACION DE LA CESION DE POSICIÓN CONTRACTUAL =
Aprobar la, Cesión de Posición Contractual en el Contrato de Licencia para
la Eioración y Explotación de Hidrocarburds en el Lote 2-38, aprobado por
Decreto Supremo N” 013-2007-EM, por parte de VIETNAM AMERICAN EXPLORATION
COMPANY, L.L.C., SUCURSAL DEL PERÚ, a favor de KEI (PERU Z-38) PTY LTD.,
SUCURSAL DEL PERÚ, así como la modificación del citado contrato derivada

de la cesión que se aprueba en el presente artículo. ======================
ARTICULO 2*.- DE LA AUTORIZACIÓN PARA SUSCRIBIR LA MODIFICACIÓN =
Autorizar a PERUPETRO S.A. a suscribir con las empresas VIETNAM AMERICAN
EXPLORATION COMPANY, L.L.C., y KEI (PERU Z-38) PTY LTD., SUCURSAL DEL
PERÚ, con la intervención del Banco Central de Reserva del Perú, la Cesión

dá

-— 72636

x /

ARTICULO 3”.- DEL REFRENDO
El presente Decreto Supremo Aerá refrendado por el Ministro de Economía y
Finanzas y por el Ministro de Energía y Minas. ============s==sssss=
Dado en la Casa de Gobierno, en Lima el primer día del mes de octubre del
O A
ALAN GARCIA PEREZ ===

Presidente Constitucional de la República ===x===
LUIS M. VALDIVIESO. M. esmam================

italia

iinistro de Economía y Finanzas ==
JUAN VALDIVIA Ri somos

A

1 Ministro de Energía y Minas
INSERTO NUMERO DOS: TRANSCRIPCIÓN seems

VExUPENRO A
TRANSCRAICION
Pongo en su conocimishto que en la Sesión N" 13-2008, realizada el día 25
de Junio del 2008, el Directorio adoptó el Acuerdo sigulénte: =============
PROYECTOS DE CESION DE POSICION CONTRACTUAL EN EL CONTRATO DE
PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL Z-38.====
ACUERDO DENDIRECTORIO N* 075-2008

Fernandini |Barreda

Notario de Lina

N* CONT-GFCN-1142-2008, de 20 de Junio del 2008, por el
la aprobación del Proyecto de Cesión de Posición

arburos en el Lote 2-38; Y. ===

La

Que, mediante Decreto Supremo N* 013-2007- EM de 02 de Marzo del 2007, se
aprobó el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-38, di mismo que fue suscrito entre PERUPETRO
S.A. y VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C. SUCURSAL DEL PERÚ; ====
sus. Loa Carta de fecha 24 de Enero del 2008, y de conformidad con la
Cláugula Décimo Sexta del Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 2-38, VIETNAM _AMERICAN EXPLORATION

| COMPANY, L.L.C  SUCURSAL DEL BERÓ, comunicó a PERUPETRO S.A., que había
llegado a un acuerdo para ceder el veinte por ciento (20%) de su
y yparticipación en el referido Contrato de Licencia, a favor de KAROON GAS
AUSTRALIA LTD., que asumirá a través dela sucursal de su subsidiaria, KEI

(PERU Z-38) PTY LTD. SUCURSAL DEL PERÚ; =========-
A

Mx
gasto

Que, el Artículo 12* del Texto Único Ordenado de la Ley N* 26221, Ley
Orgánica de Hidrocarburos, aprobadó por Decreto Supremo N“ 042-2005-EM,
dispone que los Contratos, una vez aprobados y suscritos, sólo “podrán ser
modificados por acuerdo eócrito entre las partek / agrega que, las
modificaciones serán aprobadas por Decreto Supremo refrendado por los
Ministros de Economía y Finanzas y de Energía y Minas, dentro del mismo
plazo establecido en el Articulo 11* del citado Texto Único Ordenado; =====
Que, el Articulo 17* del Texto Únicb Ordenado de la Ley N* 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo N” 042-2005-EM,
establece que el Contratista o cualquiera de las personas naturales o
Jprídicas que lo conforman, podrá ¡ceder_ su posición contractual O
asociarse con terceros previa aprobación por Decreto Supremo, refrendado
por los Ministros de Economía y Finanzas y de Energía y Minas; agrega que,
las cesiones conllevarán el mantenimiento de las mismas responsabilidades -
en lo concerniente a las garantías y Obligaciones otorgadab y asumida en
el Contrato por el Contratistas. ==========
Que, el Informe Técnico Legal N* GFCN-1141-2008, de 20 de Junio del 2008,
se concluye señalando que de acuerdo a los aspectos técnicos y legales
analizados, el Proyecto de Cesión de Posición Contractual en el Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
Z-38, se ha efectuado de conformidad con“lo dispuesto en el Texto Único
Ordenado de la Ley N” 26221, Ley Orgánica de Hidrocarburos, aprobado_por
Decreto Supremo N* 042-2005-EM; y, se eleva a la Gerencia General, para
los trámites que correspondan conforme a Ley; sesansanneeeancoeensoooao===
De conformidad con el Articulo 44* del Estatuto Social de PERUPEYRO S.A.;

El Directorio por unanimidad; ese

ACORDÓ: =esccccrcr noo ooo ooo ooooooooooooooooooooosorosnms
1. uE el preyecto de Cesión de Posición Contractual en el Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos en

el Lote 2-38, aprobado por Decreto Supremo N* 013-2007-EM, por parte

* de VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C, SUCURSAL DEL PERÚ, a
favor de: KEI (PERU Z-38) PTY LTD. SUCURSAL DEL PERÚ, y, la
Modificación. del citado Contrato, derivada de la Cesión, así ¿omo, el
Proyecto de Decreto Supremo que aprobaría la referida Cesión, los

que se adjuntan al presente Acuerdo y forman parte integrante del
MO

De Elevar al señor Ministrq de Energía Minas los Proyectos de Decreto
Supremo y de Cesión de Posición Contractual del mencionado Contrato

de Licencia, inficados en el numeral 1. precedente, para su
correspondiente trámite de aprobación. de
Kicardo ¿Pérnandini|Barrede

SERIE BN? 1677737 ) 24 12637

GN, Autorizar al Gerente General de PERUPETRO S.A., a | suscribir la

Cesión de Posición Contractual en el Contrato de Lichndia para la
“axploración y —Explotación de Hidrocarburos en el Lote|Z-389, una vez
que se haya expedido el respectivo Decreto Supremo. rm,

4. Exonerar el presente Acuerdo del trámite de lectura y aprobáción de
Acta._======

A
Lo que transcribo a usted para su conocimiento y demás fines. [asamam=======
San Borja, 25 de Junio del 2008. esse ooo
Firmado: DANIEL SABA DE ANDREA - PRESIDENTE DEL DIRECTORIO IERUPETRO S.A.
Firmado: ISABEL TAFUR MARIN- SECRETARIA GENERAL, —seeasaaaa o ==
INSERTO NUMERO TRES: TRANSCRIPCIÓN se=eonanmammnmmña N
BANCO CENTRAL DE RESERVA DEL PERU ==
GERENCIA GENERAL ====:
CARTA N* 067-2008-BCRP ==:
Lima, 11 de julio de 2008

PE

Señor E E

ente General e

Ronald Egúsquiza pm

de dirigirme a usted con relación a su ta N" GGRL-
eferida al Proyecto de Cesión de Posición Cóntractual en
ncia para la Exploración y Explotación de| Hidrocarburos
'ordado con las empresas Vietman American Exploration
sal /del Perú y Kel ( Perú Z-38) PTY ÍTD., Sucursal
A
Cto, / debo manifestarle que este Banco Central hag aprobado su
intervención en el Contrato, teniendo en cuenta que el|texto de la
subcláosila 2.4. del proyecto de contrato remitido adjunto al su carta, es
igual al ¡modelo para modificación de contratos de hidrocar] ÍÑá por cesión

que suscribe, como, Gerente General del Banco Central, el Gerente
— 1

Jurídico, doctor Manuel Monteagudo Valdez, ) y en caro lae ij dimento de

algunos de nosotros, lo harán el Subgerente Legal en Asunto: Contenciosos

MRE Ds Quinteros Zarzoza, Subgerente de Asesoría Legal en Asuntos

Financieros (€). ================s===========seess=seessessessmessessse==e=

y
y

,

)

y

, | X

Hago uso de la ocasión para expresarle la seguridad de mi mayor
pe A 5 0 ia ci

Firma Renzo Rossini Miñan - Gerente General. ==esemonasmesesasanas======

, INSERTO NUMERO CUATROS ===========o=== da
BANCO CENTRAL DE RESERVA DEL PERU. =========================
AA A rr rr A e ms

REHERA BRUCE MITRANI, eecrtadia General del Banco Central de Reserva del

Perú, en uo de la facultad que le confiere el artículo 31” de la Ley

Orgánica de la Institución, CERTIFICA QUB: =kh=====os=======dsceemeeaemamaman

Que. en el Acta N” 4126, correspondiente a la sesión” de Directorio

celebrada el 15 de diciembre del año 2005, con AS de los Directores

señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la

Presidencia) Kurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte
Jiménez y iel Schydlowsky *Rosenberg y la ausencia del señor Luis
Carranza Ugarte pok encontrarse de Licencia, se acordó aprobar con vigencia
a partir del a de enero de 2096, el Manual de Organización y Funciones del
Banco Central| de Reserva del Perú, en el que se denominó a la Oficina Legal
como Gerencial Jurídica, Y ==seoooocarc rc
en el Acta we] 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Danco Masías (Vicepresidente en ejercicio de la Bresidencia) Kurt
Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Schydlowsky Rosenberg y la
ausencia de los señores Luis Carranza Ugarte y Gonzalo García Núñez por
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de
enero de 2006, la asignación del doctor Ansa Monteagudo Valdez al puesto

de Gerente Jurídico A

é Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba /

como Jefe del la Oficina Legal, hasta el 31 de diciembre de 2005 y, de
conformidad cl los acuerdos anteriores, a partir del 1 de enero de 2006
f e

como Gerente Jurídico. A

Lima, 9 de agosto de 2006 =======- Sacro osos ooo =

A A E SES

INSERTO CO rr

BANCO CENTRAL |DE RESERVA DEL PERU.
SECRETARIA A

DEHERA Broca MITRANI, Secretaría General del Banco Central de Reserva del
Perú, en uso¡de la facultad que le confiere el artículo 31” de la Ley

= -,
Orgánica de la Institución, Certifica: == Que en el Acta“ N* 4059,
- 12638

1
TES espondiente a la sesión de Directorio celebrada el 14 de octubre de

con asistencia de los Directores señores Javier Silva—-Ruete

= (Presidente), Kurt Búrneo Farfán, Luis Carranza Ugarte, Oscar Dancourt

Masías y Daniel Schydlowsky Rosenberg, figura unyacuerdo del tenor literal
-

aint

¿ "NOMBRAMIENTO DE GERENTE GENERAL (VERBAL) .-.../ anssseeszosress===so=s====ee
...El Directorio acordó nombrar al señor Renzo Rossini Miñan como Gerente |
General. e
sl AAA AAA AAA
TIRA, ¡UNA ALCIMEEIO,
* A TIBET.
. A
ER
ZONA REGISTRAL N" IX SEDE/LIMA OFICINA REGISTRAL LIMA N* PARTIDA: 11014549
INSCRÍPCIÓN DE SOCIEDADES ANÓNIMAS .- BANCO CENTRAL DE RESERVA DEL PERU ==== —
E REGISTRO DE PERSONAS JURÍDICAS DE LIMA. a
=]

RUBRO: NOMBRAMIENTO DE MANDATARIOS =============e==secssessesesssse=========

E gn BL ACTAXM250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL 10/01/2008,

z É 2SE ACORDÓ QUE SUSCRIPCIÓN DE LOS CONTRATOS DE FOMENTO A LA INVERSIÓN EN
e BbeTrÓLEO Y GAS” NATURAL, EN LOS QUE INTERVIENE EL BANCO CENTRAL DE ..
g LEYES DE LA MATERIA, LA EPECTÓAN EL GERENTE GENERAL
É ¡INT MIÑAN (D.N.I. N* 08727483) Y EL GERENTE JURÍDICO -

(D.N.I N" 10275927) Y, EN CASO DE IMPEDIMENTO DE
ITUYA EL SUBGERENTE DE ASESORIA LEGAL EN ASUNTOS
'1OSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA SOARES (D.N.I. N*
07937195) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N.I. N* 08638533) SUPERVISOR
DEL_AREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA JURIDICA. ASI CONSTA DE LA
- z CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL
> BANCO CENTRAL DE RESERVA DE PERU, CON FECHA 15/01/2008.- WBL TITULO FUE_
PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM HORAS, BAJO EL N" 2008-
00038652 DEL TOMO DIARIO 0492, DERÍCHOS 5/. B4.00 CON RECIBO(S) NUMERO(S)
000000325-14 Y.00000494-17, LIMA, 24 DE ENERO DE 2008, =spes====mnasanmmnea
FIRMADO MARIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA REGISTRAL
A A A A O A
CONCLUSION: HABIENDO LEIDO 108 OTORGANTES TODO EL INSTRUMENTO, SE
RATIFICARON DECLARANDO HABERLO CONFRONTADO COM LA MINYTA_CUYO TEXTO CORRE”

INSERTO, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO,
se

/
*

A :

Ss. *. > /
(oi Za /

FÍRMÁNDOLO; DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE

— SERIE B N* 1677723==—==—=—A LA SERIE B N* 1677738 Yta.- Ss
E > .
/
=
r y 4
N

parte
de acuerdo
Xx

a solioitud de

Públi
pi gu core
MONIO

:
E

P-. VIETNAM AMERICAN EXPLORATION COMPANY L.L.C,

A

una de sus hojas, sello.

¡critu
SY

e

a fojas,

rubrico en cada

pido el presente

Fotostática de la
con fe

interesada ex

a Ley el que
igno y firmo.

FIRME EL: ¿7/1 /0$

=n Lima, 03.01€. 2008

e Nx
97 HAROON :0AS ASE PEAD

s
Oe

E
E

GERMAN BARRIOS FERNANDEZ -CONCHA

FIRME EL: 2/1/09 yum ÉL: 19 /1/0f

roo E: 4/42/28

CONCLUYE EL PROCESO DE FIRMAS EL: TRES DE DICIEMBRE DEL AÑO DOS MIL OCHO

/

>

Barrede

Rica

ario d
Oficina: LIMA. Partida: 12011054. Pag. 5/9

SUNARP OA OFICINA REGISTRAL L
o N" Partida: 12011054

INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-38

REGISTRO DE PERSONAS JURÍDICAS A
RUBRO : OTRAS INSCRIPCIONES o
A00002 »,

Por Escritura Pública del 17.11.2008 otorgada ante NOTARIO. o, Fano
FERNANDINI BARREDA en la ciudad de LIMA comparecen:

+ PERUPETRO S.A. representado por JOSÉ ANTONIO ciiomon en
calidad de Gerente General según AS. C-00046 de E mesa de
Personas Jurídicas de Lima

+ VIETNAM AMERICAN EXPLORATION CQ ME LLC) SUCURSAL DEL
PERÚ, representado por GERMAN BARRIOSWERNAN] SONCHA en calidad
de Apoderado según AS. A-00001 de la palig 38 bro de contratistas
de Operaciones del Registro Público de Hidz

+ KEI (PERÚ Z-38) PTY LTD., SUCUE y ERÚ, representado por
GERMAN BARRIOS FERNÁNDEZ-£Q gún. ÁS. A-00001 de la pucida
12159103 del Libro de Contratistas y pue

; AS. A-00001 de la partida
11916634 del Libro de contáaptt y del Registro de Personas
Jurídicas Hidrocarburos de R : AA

. por GERMAN BARRIOS
FERNANDEZ-CONCHA sé de la partida 1 12136862 del Registro de

Personas Jurídicas de

+ BANCO CE E ¿e Det: PERÚ representado por su Gerente
General RENZO 'R MINAN según AS. C-00059 de la partida
N” 11014549 del Jurídicas de Lima

A efectos de un e cesión de Posición Contractual en el Contrato
de Licencia plira y Explotación de Hidrocarburos es en el Lote Z-38,
bajo los termind8 quí lan:

CLÁUSULA

a e A yc EXPLORATION COMPANY L.L.C acordó
ceder el Í (20%) de su participación en el Contrato de Licencia para
la Exploraci dotación de Hidrocarburos en el Lote Z-38, a favor de
KAROON GAS LIA LTD., que asumirá a través de la sucursal de su
subsidiaria, RÚ Z-38) PTY LTD., SUCURSAL DEL PERÚ.

CLÁUSULA SBGUNDA:

2.1 De c idad con lo establecido en el acápite 16.1 del Contrato, por el

presente ento VIETNAM AMERICA EXPLORATION COMPANY L.L.C.,
sul DEL PERÚ cede el veinte por ciento (20%) de su participación en el
Contugto a favor de KEI (PERÚ Z-38) PTY LTD., SUCURSAL DEL PERÚ,
q ndo en consecuencia conformado el Contratista de la siguiente manera:

cn AMRICAN EXPLORATION COMPANY, L.L.C,, SUCURSAL 80%
DEL PER!
KEI (PERÚ Z-38) PTY LTD., SUCURSAL DEL PERÚ 20%

Página Número 1

Resolución del Superintendente Nacional de los Registros Páblicos N* 124-97-SUNARP

Tod om00>

¡00 TWDINISV
Ouen

EST 1102/20/v7
JO PUDO
Oficina: LIMA. Partida: 12011054. Pag. 6/9

SUNARP PE PICIMA REGISTRAL
A N" Purtida: 12011054

DE ACTOS, CONTRATOS Y DERECHOS PE

INSCRIPCION ;TROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-38

o?
Se deja constancia que el presente contrato ha sido aprobado mediante Decréto
O

Supremo N? 052-2008-EM.

El título fue presentado el 20/07/2009 a las 02:34:41 PM horas, bajo elN2009-
00502387 del Tomo Diario 0492. Derechos cobrados S/.1,420.00 les con

Recibo(s) Número(s) 00023742-34 00024847-34.- LIMA, 05 de Agosto de. .

a >

Página Número 2

Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

oyo)

OST 110Z/20/+2
ae]
